           Case 2:18-cv-01593-GMN-NJK Document 27 Filed 10/14/20 Page 1 of 2




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   SHANNON CARTER,
                                                          Case No.: 2:18-cv-01593-GMN-NJK
 9          Plaintiff(s),
                                                                        ORDER
10   v.
                                                                  [Docket Nos. 25, 26]
11   DR. BRYAN, et al.,
12          Defendant(s).
13         Pending before the Court are Plaintiff’s motion for an extension of time to serve
14 Defendants Romeo Aranas and Marie Cervas (“Defendants”) and Plaintiff’s motion to compel
15 disclosure of Defendants’ last known addresses. Docket Nos. 25, 26. The motions are properly
16 resolved without a hearing. See Local Rule 78-1. For the reasons discussed below, the motion to
17 extend the time to serve Defendants is GRANTED, and the motion to compel disclosure of
18 Defendants’ last known addresses is DENIED as moot.
19    I.   Motion to Extend Time for Service
20         Where good cause is shown, the time for serving the complaint is extended for an
21 appropriate period. See Fed.R.Civ.P. 4(m). The motion establishes sufficient cause to extend the
22 time for effectuating service on Defendants to November 13, 2020.
23   II.   Motion to Compel Disclosure of Defendants’ Last Known Addresses
24         Plaintiff also requests Defendants’ last known addresses to effectuate service. Defendants’
25 last-known addresses were already filed under seal, and Plaintiff was given notice of that filing.
26 See Docket Nos. 14, 15.      In addition, the Court has previously issued an order providing
27 instructions to Plaintiff regarding service on these defendants. See Docket No. 12. Thus,
28

                                                    1
           Case 2:18-cv-01593-GMN-NJK Document 27 Filed 10/14/20 Page 2 of 2




 1 Plaintiff’s motion to compel disclosure of Defendants’ last known addresses will be denied as
 2 moot.
 3 III.    Conclusion
 4         Accordingly, the Court GRANTS Plaintiff’s motion to extend the deadline to effectuate
 5 service on Defendants, and DENIES as moot Plaintiff’s motion to compel disclosure of
 6 Defendants’ last known addresses. Docket Nos. 25, 26. The deadline to serve Defendants is
 7 extended to November 13, 2020.
 8         IT IS SO ORDERED.
 9         Dated: October 14, 2020
10                                                          ______________________________
                                                            Nancy J. Koppe
11                                                          United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
